Citation Nr: 1106553	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-06 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an effective date earlier than July 14, 2008, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2007, December 2007 and March 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newington, Connecticut.

The Veteran testified at a December 2010 video-conference 
hearing.


FINDINGS OF FACT

1.  A private examiner has linked the Veteran's skin cancer to 
his military service.

2.  The Veteran does not have left ear hearing loss that is 
related to his military service, and a sensorineural hearing loss 
of the left ear was not compensably disabling within one year of 
his separation from active duty.

3.  There was no claim, formal or informal, of entitlement to 
service connection for PTSD filed before July 14, 2008.


CONCLUSIONS OF LAW

1.  Skin cancer was incurred during the Veteran's active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left ear hearing loss was not incurred or aggravated during 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for an effective date earlier than July 14, 
2008, for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this decision, the Board grants entitlement to service 
connection for skin cancer which represents a complete grant of 
the benefits sought on appeal.  The requirements of the VCAA have 
been met.  Given the decision below with respect to this claim, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

With regard to the claim for service connection for left ear 
hearing loss, the Veteran was sent a letter in March 2007 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate the 
claim and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the letter informed 
the Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

With regard to the earlier effective date claim, as service 
connection for PTSD has  been established and an initial rating, 
and an effective date has been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met. In any event, in 
December 2008, VCAA notice was provided as to this claim.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a December 2010 video-conference hearing 
before the undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be presumed to 
have been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more within 
one year from separation from active service, even though there 
is no evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2010). Sensorineural hearing loss is included as among the 
specified chronic diseases subject to presumptive service 
connection. 38 C.F.R. § 3.309(a) (2010).

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence. 38 U.S.C.A. 
§ 1154(a) (West 2002).

Skin Cancer

The Veteran's service treatment records, including his October 
1968 separation examination, reveal no complaints or diagnoses of 
skin problems.

Medical records show that the Veteran started seeing a private 
dermatologist for skin evaluations in December 2003, and that 
beginning in April 2004, he had undergone treatment for basal 
cell carcinoma, actinic keratosis, severe dysplastic nevus, and 
atypical melanocytic proliferation.

In an August 2008 letter, the Veteran's private physician 
(L.J.F., M.D.) stated that the basal cell cancers and the actinic 
keratosis are generally caused by sun exposure.  It was also 
stated that the atypical melanocytic proliferation and the 
dyplastic nevi may be somewhat related to sun exposure but in 
general are due to other factors such as genetic and unknown 
factors.  The physician related that the Veteran's sun exposure 
history is the prominent factor causing these skin cancers and 
that the more sun exposure in the past, the more likely that the 
Veteran is to have skin cancer.

At a February 2008 RO hearing, the Veteran testified that felt 
that his exposure to Agent Orange and sunlight in Vietnam caused 
his skin cancers.  He stated that while he was never issued any 
skin protection while he was in Vietnam.  He recalled having a 
very bad sunburn in 1967 in which the skin came off his face.

In a letter dated in February 2009, the Veteran's private 
physician (L.C.K., M.D.) stated that the Veteran has been a 
patient in her dermatology practice since 2003 and that he has a 
history of numerous basal cell carcinoma and atypical nevi.  She 
noted that his examination revealed fairly severe generalized sun 
damage.  She also noted that the Veteran had served in Vietnam 
for a year.  She opined that it more likely than not that the sun 
exposure that the Veteran received in Vietnam was a contributing 
factor to the problems that he was currently having.  She 
indicated that the Veteran had shown photos of himself both prior 
to and during his service in Vietnam.  

The Veteran's personnel records confirm that he served in Vietnam 
and that he was engaged in combat as an infantryman.  His awards 
include the Combat Infantryman's Badge, among others

The Board notes that the Veteran originally sought service 
connection for his skin disability on a theory of entitlement 
that the disability is due to his exposure to Agent Orange in 
Vietnam.  The Board observes, however, that his skin disability 
is not enumerated among the diseases the Secretary has determined 
are related to herbicide (Agent Orange) exposure. Consequently, 
the presumptive provisions of 38 C.F.R. § 3.307(a)(6) and 38 
C.F.R. § 3.309(e) do not apply.

The Veteran may still establish service connection for his skin 
disability by competent and probative evidence showing that such 
disease is somehow related to service.  Combee v. Brown, 34 F.3rd 
1039, 1045 (Fed. Cir. 1994).

The Veteran's private physician has essentially linked his skin 
cancer to his active military service.  As for the probative 
value of the February 2009 opinion, the Board notes that the 
author of the opinion is a physician with knowledge of the 
Veteran's medical history.  Further, Dr. K, who is a 
dermatologist, gave a rationale for her opinion.  Dr. K's opinion 
is uncontradicted.

The Board finds that the evidence of record as a whole is at 
least in equipoise as to a nexus to service.  Resolving doubt in 
the Veteran's favor, the Board finds that service connection for 
skin cancer was incurred in the Veteran's active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



Left Ear Hearing Loss

The Veteran is seeking service connection for left ear hearing 
loss, which he contends is due to noise exposure in service.  He 
reports noise exposure to gunfire as a rifleman during the 
Vietnam War.  As noted above, the Veteran' service personnel 
records confirm his participation in combat, and thus, the 
Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  
Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
Veteran to establish service connection with lay testimony alone.  
Rather, the statute relaxes the evidentiary requirements for 
determining what happened during service and is used only to 
provide a factual basis for a determination that a particular 
disease or injury was incurred or aggravated in service, not to 
link the service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Audiometer readings at the Veteran's pre-induction examination in 
October 1966 showed pure tone thresholds in the left ear were 5, 
5, 0, 0, and -5 db at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  The Board notes that it is assumed that service 
department audiometric tests prior to October 31, 1967 were in 
American Standards Association (ASA) units.  The figures reported 
represent conversion to the modern International Standards 
Organization (ISO)-American National Standards Institute (ANSI) 
units. 

Audiometer readings at the Veteran's discharge examination in 
October 1968 showed pure tone thresholds in the left ear were -5, 
10, 5, and 5 db at 500, 1000, 2000 and 4000 Hz, respectively.  
Pure tone thresholds were not reported for 3000 Hz. 

A June 2007 letter was received from the Veteran's private 
audiologist.  The audiologist reported that the Veteran noticed 
an increased difficulty with hearing over the past two years and 
that he had a significant history of military and occupational 
noise exposure (works in construction).  The Veteran had 
indicated that he wore hearing protection intermittently at work.  
An audiometry test was conducted and submitted with letter.  The 
audiologist reported that the Veteran exhibited normal low 
frequency hearing gently sloping to a moderate high frequency 
sensorineural hearing loss in the left ear.    

In an undated e-mail submitted by the Veteran's representative in 
August 2007, the Veteran's private physician (N.K., M.D.) 
reported that the Veteran has suffered with sensorineural hearing 
loss since his time in the military.   

The Veteran underwent a VA audiology examination in September 
2007.  The audiologist stated that she had reviewed the Veteran's 
claims file.  The audiologist reviewed the Veteran's military 
medical records and noted normal hearing on discharge examination 
in October 1968.  The Veteran related a history of military noise 
exposure to gunfire as an automatic rifleman during Vietnam, with 
no hearing protection.  Post-service noise exposure involved work 
in construction in which the Veteran reported that hearing 
protection was always utilized.  Recreational noise exposure was 
denied. 

Audiometric testing revealed pure tone thresholds in the left ear 
were 10, 20, 30, 40, and 50 db at 500, 1000, 2000, 3000, and 4000 
Hz, respectively.  Maryland CNC word list speech recognition 
scores were recorded as 100 percent in the left ear. The 
diagnosis was hearing within normal limits through 1K Hz with a 
mild/moderate sensorineural hearing loss in the left ear.  The 
audiologist said that given that the Veteran's hearing was within 
normal limits on all tests performed during his military service 
(to include the examination conducted just prior to discharge), 
it is not likely that his hearing loss is related to his service 
in the military.  

An October 2007 letter was received from the Veteran's private 
physician (S.M.B., M.D.).  The physician reported that the 
Veteran had a history of noise exposure including gunfire in 
Vietnam.  He also noted that the Veteran worked in construction 
but that he used ear  protection.  It was noted that an audiogram 
revealed a mild to moderate high frequency sensorineural hearing 
loss in the left ear.

In a June 2010 letter from the Veteran's private audiologist, it 
was noted that the Veteran was seen for audiological re-
evaluation.  The Veteran reported the onset of hearing loss for 
more than six years and that during his time in Vietnam, he 
experienced significant noise exposure.  A comprehensive 
audiological evaluation revealed that the Veteran had hearing 
within normal limits through 1000 Hz sloping to a moderately 
severe sensorineural hearing loss. 

Relative to claims for service connection for hearing loss, for 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz (Hz) is 40 decibels (db) or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 db or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The 
regulation defines hearing loss disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss).

The Veteran was exposed to acoustic trauma in service, as 
consistent with the circumstances of his infantry service. 38 
U.S.C.A. § 1154(a).  Furthermore, the Veteran currently has left 
ear hearing loss that constitutes a disability as defined by 38 
C.F.R. § 3.385.  Hence, the question that the Board must decide 
is whether the Veteran's current left ear hearing loss is 
attributable to service.

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In such an 
assessment of medical evidence, the Board can favor some medical 
evidence over other medical evidence so long as the Board 
adequately explains its reasons for doing so.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The United States Court of Appeals for Veterans Claims 
(Court) instructed that the Board should assess the probative 
value of medical opinion evidence by examining the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

The record includes reports from private physicians and 
audiologists who note the veteran's military noise exposure but 
do not provide a nexus opinion. In August 2007 correspondence, 
the Veteran's private physician notes that the Veteran suffered 
from hearing loss since his military service, however, the 
physician did not provide a medical opinion linking the hearing 
loss to military service or any incident thereof.  In this regard 
the Board notes that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

On the other hand, the September 2007 VA audiologist reviewed the 
claims file, and acknowledged that the Veteran was exposed to 
noise in service. Based on examination of the Veteran and a 
review of the record, the September 2007 VA examiner concluded it 
was less likely than not that the appellant's hearing loss was 
caused by noise exposure in service.  Moreover, the September 
2007 VA audiologist presented reasoning for the opinion that is 
consistent with the record.  Thus, the greater weight of the 
evidence is against finding a nexus between the Veteran's current 
left ear hearing loss disability and service.  Furthermore, as 
there is no evidence of sensorineural hearing loss within one 
year following separation from service, service connection on a 
presumptive basis is also not warranted. Service connection for 
left ear hearing loss is denied. 

Earlier Effective Date Claim

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

As an exception, an effective date for a claim for increase 
(which this claim was not) may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year prior to the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)(2) 
(2010); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); see 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations require 
a claimant to have an intent to file a claim for VA benefits).  A 
claim, whether "formal" or "informal," must be "in writing" in 
order to be considered a "claim" or "application" for benefits.  
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any 
claim for VA benefits must be submitted in the form prescribed by 
the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefit to accrue or 
be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court), has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report "does not 
establish an intent on the part of the Veteran" to seek service 
connection for that disorder. Brannon v. West, 12 Vet. App. 32, 
35 (1998).

An informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2010). Such a communication may be 
from a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.


Under 38 C.F.R. § 3.157 (2010), the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of a 
claim in certain circumstances.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 3.157 (2010), the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of a 
claim in certain circumstances.

The Veteran argues that he is entitled to an earlier effective 
date for the grant of entitlement to service connection for PTSD 
on the basis that there is evidence of psychological treatment at 
the Norwich Vet Center on January 9, 2008 and on February 1, 2008 
and that those records should qualify as an informal claim 
pursuant to 38 C.F.R. § 3.155(a) (2010).

The Board acknowledges that evidence demonstrates the Veteran did 
seek treatment for symptoms related to PTSD s early as January 
2008.  However, the evidence of record does not show or indicate 
that a claim of entitlement to disability compensation benefits 
related to PTSD was submitted at any time prior to July 14, 2008.  
Further, there is no objective evidence of any submission from 
the Veteran declaring an intention to seek service connection for 
PTSD prior to July 14, 2008.

The evidence shows that the Veteran did not submit a claim for 
service connection for PTSD until July 14, 2008.  Although the 
treatment records from the Norwich Vet Center reflect treatment 
for psychiatric problems, the effective date of service 
connection cannot be based on the date of the earliest medical 
evidence showing that the Veteran had PTSD that was related to 
service.  It must be based on the date that the application upon 
which service connection was eventually awarded was filed with 
VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Veteran's claim of entitlement to service connection for PTSD 
was not received by the VA until July 14, 2008.  The Veteran has 
already been given the earliest possible effective date for the 
award of service connection for PTSD.  There is absolutely no 
legal basis for an effective date earlier than July 14, 2008, for 
the award of service connection for PTSD.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (in a case where the law is 
dispositive of the claim, it should be denied because of lack of 
legal entitlement under the law).


ORDER

Service connection for skin cancer is granted.

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to an effective date earlier than July 14, 2008, for 
service connection for PTSD is denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


